DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 3 – 4, 7, 12 – 13, 15 – 16, 19, 23 have been amended. No new matter has been introduced.
3. 	Claims 28 - 37 are new.
4.	Claims 2, 5 – 6, 8 – 11, 14, 17 – 18, 20 – 22, 24 - 27have been cancelled. 
5.	Pending claims include 1, 3 – 4, 7, 12 – 13, 15 – 16, 19, 23, 28-37  (renumbered as claims 1 - 20).
Continued Examination Under 37 CFR 1.114
1.  	A request for continued examination under 37 CFR 1.114, including the fee setforth in 37 CFR 1.17(e), was filed in this application after final rejection. Since thisapplication is eligible for continued examination under 37 CFR 1.114, and the fee setforth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office actionhas been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/13/2022 has been entered. 
Information Disclosure Statement 
The information disclosure statement filed on 06/20/2022 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Response to Arguments
Applicant' s arguments/remarks  filed on 05/18/2022, with respect to the rejection(s) of claim(s) 1, 3 – 4, 7, 12 – 13, 15 – 16, 19, 23, 28 – 37   (renumbered as claims 1 - 20) have been fully considered.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Julian F Santos on July, 20th, 2022,  to amend claim 28.
The application has been amended as follows:           
CLAIMS: 
        Please remove the number “10” at the beginning of claim 28.

Allowable Subject Matter/Reason(s) for allowance

1.	Claims 1, 3 – 4, 7, 12 – 13, 15 – 16, 19, 23, 28 – 37   (renumbered as claims 1 - 20) are allowed. The amendments to the claims in combination with the other claimed elements submitted on 05/18/2022  is determined to be allowable in view of the references provided in the most recent office action along with a further search and consideration.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909. The examiner can normally be reached 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463